Citation Nr: 1501712	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right elbow disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI.

3. Entitlement to service connection for a right wrist disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI.

4. Entitlement to service connection for a right hand/finger disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims on appeal.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the Veteran's August 2014 statement discussed below. 


FINDING OF FACT

In a written statement received by VA on August 29, 2014, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claims of entitlement to service connection for PTSD and disabilities of the right elbow, wrist, and hand/finger, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
 
2. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for a right elbow disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
 
3. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for a right wrist disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
 
4. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for a right hand/finger disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On August 29, 2014, VA received the Veteran's written statement indicating his desire to withdraw his appeal as to his claims of entitlement to service connection for PTSD and disabilities of the right elbow, wrist, and hand/finger, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to the claims before the Board, there remains no allegation of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and the claims are dismissed.


ORDER

The appeal, as to the claim of entitlement to service connection for PTSD, is dismissed.

The appeal, as to the claim of entitlement to service connection for a right elbow disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI, is dismissed.

The appeal, as to the claim of entitlement to service connection for a right wrist disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI, is dismissed.

The appeal, as to the claim of entitlement to service connection for a right hand/finger disability, to include as secondary to service-connected residuals, stab wound, right upper arm, muscle group VI, is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


